Citation Nr: 0303469	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  97-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left leg.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm with arthritis of the 
right wrist, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm with damage to the 
median nerve, currently evaluated as 30 percent disabling.

(The issues of entitlement to increased ratings for right 
shoulder disability, residuals of shell fragment wounds of 
the right thigh and leg, and residuals of shell fragment 
wounds of the left thigh and leg will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
When the veteran's case was before the Board in May 1999, it 
was remanded to the RO for additional development.  The case 
was again remanded to the RO in July 2000 for development.  
It was returned to the Board in February 2003 for further 
appellate review and action.

The veteran testified before the undersigned Veterans Law 
Judge in March 1999.  A transcript of that hearing has been 
associated with the claims folder.  

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for right shoulder 
disability, residuals of shell fragment wounds of the right 
thigh and leg, and residuals of shell fragment wounds of the 
left thigh and leg pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When the additional development is completed, the Board will 
provide any notice of the development required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  Arthritis of the left leg was caused or chronically 
worsened by the veteran's service-connected shrapnel fragment 
wounds of the left leg.

3.  The veteran's residuals of shell fragment wounds of the 
right forearm with arthritis of the right wrist are 
manifested by muscle weakness, pain, and limited motion of 
the right wrist, resulting in moderately severe impairment of 
muscle group VII, without evidence of ankylosis of the wrist.

4.  The veteran's residuals of shell fragment wounds of the 
right forearm with median nerve damage are manifested by 
numbness, heat intolerance and decreased sensation, and 
weakened movements of the right hand; the impairment from the 
veteran's right median nerve disability most nearly 
approximates moderate, incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The veteran's arthritis of the left leg is proximately 
due to or the result of service-connected shell fragment 
wounds of the left leg.  38 C.F.R. § 3.310(a) (2002).

2.  The criteria for a rating of 30 percent for the residuals 
of shell fragment wounds of the right forearm with arthritis 
of the right wrist have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.56, 4.72, 4.73, Diagnostic Codes 5307-
5309 (1996); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.71a, 
Diagnostic Codes 5214-5223, § 4.73, Diagnostic Codes 5307 
(2002).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wounds of the right forearm 
with median nerve damage have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of shell fragment wounds 
of the right forearm with median nerve damage and arthritis 
of the right wrist.  The Board is of the opinion that the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service medical records show that he was 
wounded by an M-79 round in August 1969.  He received 
multiple fragment wounds, to include wounds of both lower 
extremities, wounds of the right forearm, and a contusion of 
the right median nerve.  All wounds were debrided on the day 
of injury and delayed primary closure of the wounds was 
performed.  The veteran was air evacuated to Ft. Gordon for 
further disposition and care.  On physical examination, there 
was a decrease over the median nerve distribution.  There was 
no muscular atrophy.  X-rays of the right forearm revealed 
multiple small metallic fragments in the soft tissues of the 
forearm with an area of cortical irregularity on the anterior 
aspect of the ulna.  The wrist flexors were pulling through 
80 percent and there was hypesthesia over the first, second 
and third, radial sides of the digits.  There was partial 
innervation of the musculature.  The veteran subsequently 
underwent exploration of the median nerve, excision of a 
neuroma, and neurorrhaphy of the right median nerve.  On 
return to duty, the veteran was placed on permanent profile 
limitation which prohibited any assignment requiring 
prolonged handling of heavy materials to include weapons.  
The profile also prohibited overhead work, pull-ups and push-
ups.

The RO granted service connection for the residuals of shell 
fragment wounds of the right forearm in December 1970 and 
provided separate ratings for muscle injury and injury to the 
median nerve.  The veteran submitted a claim for increase in 
August 1994.

A VA examination was conducted in July 1995.  The veteran 
complained of right elbow, wrist and finger pain.  He 
indicated that the pain occurred with repetitive motion or 
exertion of the right upper extremity.  He noted occasional 
swelling of the right wrist.  Physical examination revealed 
145 degrees of elbow flexion.  There was no evidence of 
swelling or crepitance in the right elbow.  Examination of 
the right wrist revealed dorsiflexion to about 50 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees 
and radial deviation to 20 degrees.  There was a slight 
amount of swelling.  The fingers were within normal limits.  
There was no evidence of swelling or arthritis.  The 
diagnosis was status post shrapnel injury of the right upper 
extremity with residual nerve damage.  The examiner indicated 
that the swelling of the right wrist could be secondary to an 
osteoarthritis in that area.  The veteran also complained of 
left knee and lower extremity pain.  He described it as an 
aching pain which was worse with standing and walking.  He 
noted that his entire left lower extremity would swell with 
exertion.  Flexion of the left knee was to 100 degrees and 
extension was complete.  There was no evidence of swelling or 
crepitance.  The diagnosis was status post shrapnel injury to 
the left lower extremity.

An October 1996 VA treatment note reflects an assessment of 
degenerative joint disease.  A June 1997 VA progress note 
indicates that the veteran had left knee and thigh pain, and 
he complained that exertion increased his discomfort.  A June 
1997 consultation report indicates that arthritis and muscle 
injury were the cause of the pain in the veteran's left leg.  

An additional VA examination was conducted in September 1997.  
The history of the veteran's shell fragment wounds was noted.  
The veteran reported that after discharge from service he had 
worked in a body shop and in construction, but that after 
standing on concrete all day he would experience swelling and 
pain in his left leg.  He also reported that he could not 
pursue factory work because he did not have the fine hand 
movements that would be required to work in manufacturing.  
He reported diminished strength in his hands and diminished 
fine motor control of his fingers.  He indicated that he was 
currently able to do only part time formwork due to the 
exacerbation of his symptoms.  He complained of constant pain 
in his right hand, wrist and fingers, and indicated that it 
was worsened by changes in the weather or by continuous use.  

On physical examination, extensive scarring and abnormal 
anatomy of the right forearm were noted.  Notably, the 
veteran had a seven and one half-centimeter scar on the 
plantar surface of the right upper extremity, with a 
depressed area of two and one half centimeters of concavity 
that was quite tender.  The lateral and medial epicondyles 
were also tender to touch.  The veteran complained that he 
could not fully extend his elbow, and the examiner noted that 
there might be some muscle shortening due to the surgeries 
the veteran had undergone on his forearm.  Right shoulder 
forward flexion was limited to 150 degrees.  Elbow flexion 
was to 65 degrees.  Range of motion testing of the right 
wrist revealed palmar flexion to 45 degrees, and to 20 
degrees with pain.  At 20 degrees, the examiner noted a 
significant popping.  Dorsiflexion was to 30 degrees.  There 
appeared to be osteophytic nodules at the distal 
interphalangeal joints of the middle, ring and small fingers 
of the right hand.  The diagnosis was status post shrapnel 
wound injury to the right upper extremity with paralysis of 
the median nerve.  With respect to the left lower extremity, 
examination revealed extensive surgical repair of that area 
as well.  Range of motion of the left knee was limited.  The 
diagnosis was status post shrapnel wound injury to the left 
lower extremity, lower leg muscle injury, and thigh muscle 
injury.  The examiner also diagnosed traumatic arthritis but 
did not indicate the physical location of that disease.

A March 1998 VA progress note shows a presenting complaint of 
joint pain, and the provider noted that the veteran had 
degenerative joint disease secondary to traumatic injuries 
incurred in Vietnam.  The assessment was worsening 
degenerative joint disease.

On VA examination in April 1998, the veteran complained of 
right wrist pain and numbness in his thumb and first two 
fingers.  He also indicated that he had limited mobility of 
his right wrist.  The veteran also stated that he suffered 
from right elbow pain and had experienced the pain since the 
surgery on his right forearm.  The right wrist was tender to 
palpation but had no swelling.  Range of motion testing 
revealed flexion to 75 degrees and dorsiflexion to 30 
degrees.  X-rays showed slight prominence of the soft tissues 
of the second and third digits of the right hand.  There was 
no tenderness to palpation of the elbow, and flexion of the 
elbow was to 120 degrees.  A tiny olecranon spur was 
identified on X-ray.  The impression was right wrist pain and 
pain in the area of the right elbow and forearm.  The 
examiner opined that the pain was not likely due to arthritis 
but to chronic musculoskeletal pain from the veteran's combat 
injuries and the subsequent surgery.  The veteran also 
complained of left knee pain, and noted that he had 
experienced such pain since his original injury.  Examination 
revealed some medial joint line tenderness with some 
crepitus.  There was no instability or effusion.  X-rays 
revealed a metallic foreign body posterior to the distal left 
femur with no underlying bony abnormality.  The impression 
was left knee pain.

The veteran submitted to a VA neurological examination in May 
1998.  The examiner noted that the veteran was right handed.  
He also noted the veteran's complaints of permanent 
unchanging numbness in the right median nerve distribution.  
He also noted the veteran's description of permanent 
unchanging weakness in grip strength involving the opponents 
and the intrinsics of the hand and the flexors and extensors 
of the right wrist.  The veteran indicated that over the 
previous two years he had experienced increasing aching pain 
in the wrist and elbow.  He also complained of numbness at 
the medial aspect of the left thigh and aching in the left 
knee.  There was mild weakness in the extensors and flexors 
of the right wrist.  There was also weakness in the right 
opponents and intrinsics.  Testing of sensation was notable 
for decreased light touch with occasional painful 
paresthesias on stimulation of the medial nerve distribution.  
The veteran's gait was noted to be slow and slightly 
antalgic, but otherwise unremarkable.  The diagnosis provided 
was right median nerve injury related to trauma from 
shrapnel.  

The veteran testified before the undersigned in March 1999.  
He stated that he had been given a diagnosis of arthritis in 
his left leg.  With respect to his right forearm injury, he 
stated that his grip had been affected and that he had pain 
when he tried to bend his hand.  He also indicated that he 
could not completely straighten his right arm.  He noted that 
he suffered from sensory difficulties in his right hand.  The 
veteran verified that all of his medical treatment was 
through VA.

On VA examination in December 1999, the veteran reported that 
he worked at a body shop as a painter.  He complained of left 
knee pain and burning in the medial aspect of his knee.  He 
had no locking, but indicated that he had fatigability and 
pain on the posterior aspect of his left thigh.  The examiner 
concluded that the veteran had pain about the knee which 
resulted in some functional loss.  He assessed the veteran's 
pain as moderate and concluded that it was as likely as not 
that the arthritis in the left ankle and knee was caused or 
chronically worsened by service.  With respect to his right 
forearm, the veteran complained of some burning and tingling 
in the region of his median nerve and pain about his forearm.  
Extensive scarring of the veteran's right forearm was noted.  
Elbow range of motion was to 160 degrees and was non-painful.  
He could flex his wrist to 55 degrees and extend to 45 
degrees.  He had weakness of his thenar musculature group and 
some weakness about the intrinsics.  The ulnar-innervated 
hand muscles were intact.  X-rays revealed no fracture or 
malalignment.  The examiner concluded that the veteran had 
mild residual effects secondary to injury to the median 
nerve.

A May 2001 physical medicine and rehabilitation consultation 
report shows that the veteran was evaluated for left knee 
pain.  The veteran's shrapnel injuries were noted.  He 
complained of burning pain and swelling of his left knee with 
popping and weakness.  He indicated that he had problems 
stepping up with the left leg, but denied problems with the 
right knee.  He complained of increased sensitivity of the 
scars on his left leg.  The provider indicated that the 
veteran's left knee pain was most likely secondary to early 
degenerative arthritis.

On VA examination in June 2001, the veteran complained of 
constant left leg pain.  He denied use of crutches or a cane.  
The scars on the veteran's left lower extremity were noted.  
The diagnosis was chronic pain secondary to shell fragment 
wounds.  The veteran also complained of numbness of the index 
and middle fingers, with heat intolerance and decreased 
sensation.  He indicated that he dropped things due to the 
decreased sensation.  The extensive scarring of the veteran's 
right forearm was recorded.  Two-point discrimination was 
greater than 10 millimeters on the index and middle fingers.  
The thenar muscle was slightly weaker on the left side.  
Extension of the wrist was to 30 degrees, and flexion was to 
55 degrees with some pain.  Elbow range of motion was to 130 
degrees with pain at the extremes of motion.  The impression 
was multiple shell fragment wounds resulting in apparent 
median nerve neuropathy with associated disability.  He 
pointed out that the veteran had weakened movements in the 
right hand and excess fatigability, causing him to drop 
things more often.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's May 1999 and July 2000 remands, the 
veteran has been informed of the requirements for the benefit 
sought on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  The Board also notes that during the veteran's 
hearing before the undersigned, he was advised to identify 
all medical care providers and given information pertaining 
to the evidence necessary to substantiate his claims.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Records of VA treatment have also 
been associated with the claims folder.  The veteran has also 
been provided with appropriate VA examinations of his claimed 
disabilities.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


III.  Analysis

i.  Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

On review of the evidence, the Board concludes that service 
connection is warranted for arthritis of the left leg, 
secondary to the veteran's service-connected residuals of 
shell fragment wounds of the left leg.  In this regard, the 
Board notes that the December 1999 VA examiner opined that it 
was as likely as not that the arthritis in the veteran's left 
ankle and knee was caused or chronically worsened by service.  
Moreover, although there has been some question as to whether 
a diagnosis of arthritis is appropriate, a May 2001 VA 
physical medicine and rehabilitation consultation report 
reflects a diagnosis of left knee pain secondary to early 
degenerative arthritis.  Assessments of degenerative joint 
disease are noted in various other VA outpatient treatment 
records.  In the Board's opinion, the evidence supportive of 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is warranted for this 
disability.

ii.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A.  Residuals of Shell Fragment Wounds of the Right Forearm 
with Arthritis of the Right Wrist

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 
Fed. Reg. 30235-30240 (1997).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose minimal 
scarring and slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus.  No significant impairment of 
function and no retained metallic fragments would be present.  
Moderate muscle disability is found where there has been 
through and through or deep penetrating wounds of relatively 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
the muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  With a severe muscle disability, there are extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2002).

As discussed above, the veteran sustained shell fragment 
wounds of his right forearm which included muscle injury and 
median nerve contusion.  He underwent exploration of the 
median nerve, excision of a neuroma of the median nerve, and 
neurorrhaphy of the right median nerve.  He was placed on 
permanent profile due to his right forearm injury when he was 
returned to duty.  The RO has rated the veteran's residuals 
of shell fragment wounds of the right forearm with arthritis 
of the right wrist as moderately disabling pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5307.  That diagnostic code 
allows a 10 percent rating for moderate disability of Muscle 
Group VII in the dominant hand.  Muscle Group VII is noted to 
control flexion of the wrist and fingers.  A rating of 30 
percent is warranted where the disability is moderately 
severe, and a rating of 40 percent is allowed where the 
disability is severe.  

In resolving all reasonable doubt in favor of the veteran, 
the Board finds that the disability caused by the veteran's 
residuals of shell fragment wounds of the right forearm with 
arthritis of the right wrist more nearly approximates 
moderately severe than moderate.  In reaching this 
conclusion, the Board observes that  the veteran's right 
forearm injury was debrided, and that he subsequently 
underwent surgery.  VA examination has revealed that there is 
some loss of muscle tissue of the right forearm, and that 
there is impairment of muscle tonus and definite weakness.  
Arthritis and limitation of motion have also been identified 
as residuals of this injury.  The veteran complains of pain 
in his right wrist as well as limitation of motion and muscle 
weakness.  Accordingly, the Board concludes that this 
disability more nearly approximates moderately severe than 
moderate and finds that an evaluation of 30 percent is 
warranted.

B.  Residuals of Shell Fragment Wounds of the Right Forearm 
with Damage to the Median Nerve

Mild incomplete paralysis of the median nerve of the major 
extremity warrants a 10 percent evaluation.  A 30 percent 
evaluation is warranted for moderate incomplete paralysis of 
the median nerve of the major upper extremity.  An evaluation 
of 50 percent is warranted for severe incomplete paralysis of 
the major upper extremity.  A 70 percent evaluation requires 
complete paralysis manifested by the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2002).

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2002).

Having reviewed the evidence pertaining to this claim, the 
Board concludes that a rating in excess of the currently 
assigned 30 percent is not appropriate.  On the most recent 
VA examination in June 2001, the examiner noted sensory 
deficits of the right fingers and some weakness.  The 
impression was median nerve neuropathy.  A VA examiner in 
December 1999 concluded that the veteran had mild residual 
effects secondary to injury to the median nerve.  Although 
the veteran does have some disability due to median nerve 
damage, he has continued to work.  The veteran's median nerve 
disability is mainly sensory, with some evidence of weakened 
grip and loss of fine hand movements.  However, there is no 
evidence of complete paralysis, nor is there evidence 
indicating that the veteran's median nerve injury more nearly 
approximates severe, incomplete paralysis.  Therefore, the 
Board concludes that a rating in excess of 30 percent for the 
residuals of shell fragment wounds of the right forearm with 
median nerve damage is not warranted.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for the disability and that the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria under which it is 
rated.  In sum, there is no indication in the record that the 
average industrial impairment from the disability would be 
greater than that contemplated by the currently assigned 
rating.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for arthritis of the left 
leg (knee and ankle) is granted.

Entitlement to a 30 percent rating for residuals of shell 
fragment wounds of the right forearm with arthritis of the 
right wrist is granted.

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right forearm with damage to the 
median nerve is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

